Citation Nr: 0939601	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  94-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Kenneth Carpenter, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 1996, the Board denied service connection for PTSD 
and denied an increased evaluation for residuals of a 
fracture of the L1 vertebra, with low back pain, rated as 20-
percent disabling. 

The Veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (hereinafter "Court").  The claim for a higher rating 
for the service-connected low back disorder was not pursued 
on appeal to the Court.  In May 1999, the Court by memorandum 
decision determined that, while the Veteran had submitted a 
well-grounded claim for service connection for PTSD, the 
Board did not err in concluding there was no clear diagnosis 
of this disorder.  The Court also concluded that the Board's 
failure to apply a provision of the VA Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14c (Change 47) (effective 
Nov. 1, 1995) was non-prejudicial error.

The Veteran appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court).  In May 
2000, the Federal Circuit Court vacated and remanded the case 
to the Court for consideration of whether the intervening 
changes in 38 C.F.R. § 3.304(f) regarding medical evidence in 
PTSD cases requires a different result.  And in subsequent 
decisions dated in August and December 2000, the Court 
vacated the Board's June 1996 decision and remanded the case 
to the Board for compliance with the Federal Circuit Court's 
decision.

In September 2001 and again in September 2003, the Board 
remanded the claim to the RO for further development and 
consideration.  Regrettably, the Board must again remand this 
case to the RO.  This remand will be via the 
Appeals Management Center (AMC).


REMAND

The Veteran is alleging he has PTSD from a personal assault 
during service.  He says he was raped and sexually abused by 
fellow servicemen.

In September 2001, the Board remanded the claim for further 
development to include consideration of whether the 
intervening changes in 38 C.F.R. § 3.304(f) regarding medical 
evidence in PTSD cases requires a different result; to also 
consider the enhanced duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA); to ensure 
that all notification and development action required by VA 
Adjudication Procedure Manual, M21-1, Part III, para. 5.14c, 
pertaining to sexual assault claims, were fully complied with 
and satisfied; and to obtain and consider the Veteran's 
Social Security Administration (SSA) medical records.

In the subsequent September 2003 remand, the Board pointed 
out that the RO had informed the Veteran of the VCAA and had 
obtained additional medical records and his SSA file; 
however, the RO had failed to ensure that all notification 
and development action required by VA Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14c were fully complied with 
and satisfied, or considered whether the intervening changes 
in 38 C.F.R. § 3.304(f) regarding medical evidence in PTSD 
cases required a different result. 

The RO provided notifications on different occasions and 
attempted to help the Veteran in the development of his 
claim.  The RO also, in the May 2009 supplemental statement 
of the case (SSOC), discussed the current law regarding a 
PTSD claim based on sexual assault.  Significantly, however, 
the RO failed to discuss the changes in 38 C.F.R. § 3.304(f) 
that have occurred since the filing of his claim regarding 
medical evidence in PTSD sexual assault cases, and whether 
such changes would produce a different result in this case.  
38 C.F.R. § 3.304(f)(4).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
according to the current version of 38 C.F.R. § 3.304(f), a 
diagnosis of PTSD need only be in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen v. Brown, 
10 Vet. App. 128, 140-141 (1997).

It equally deserves mentioning that, in cases specifically 
involving claimed personal (sexual) assault, the existence of 
a stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  See also YR v. West, 11 Vet. App. 393, 399 (1998) 
and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  
Furthermore, the Court clarified in YR and Patton that the 
general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressor, does not apply to claims for PTSD predicated on 
sexual assault.

Therefore, unfortunately, the Board has no choice but to 
again remand this case to the AMC in order to consider and 
discuss these changes in 38 C.F.R. § 3.304(f).  There has not 
been compliance with the Board's prior remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (requiring 
"substantial," not "exact," compliance).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Readjudicate the claim and 
specifically consider whether the 
intervening change in 38 C.F.R. § 3.304(f) 
(and in 38 C.F.R. § 3.304(f)(4), 
specifically) regarding medical evidence 
in PTSD cases requires allowance of the 
claim.  The claim also must be considered 
under the previous standard.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, 
too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  
And the version of this regulation 
most favorable to the Veteran will govern, 
except that the retroactive reach of the 
revised regulation is limited to the date 
of the change.

2.  If the claim continues to be denied, 
send the Veteran and his attorney a 
Supplemental Statement of the Case and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007o



